Exhibit 10.1

 

BioMarin Pharmaceutical Inc.

Summary of Independent Director Compensation

 

Effective as of September 28, 2017, the Board of Directors (the “Board”) of
BioMarin Pharmaceutical Inc. (the “Company”) approved revised compensation for
the independent directors of the Company.  All independent directors are now
entitled to receive a combination of annual cash retainers and restricted stock
unit (“RSU”) grants as summarized below as compensation for their service on the
Company’s Board and Board committees.  

Cash Compensation

The following table is a summary of the annual cash compensation payable to
independent directors. Each applicable line item is an additional element of
compensation.

Director Position

Annual Cash
Compensation

 

All Independent Directors

          

$

65,000

 

Additional Elements of Compensation:

 

 

 

 

Independent Chair of the Board (if applicable)

 

$

65,000

 

Lead Independent Director (if applicable)

 

$

65,000

 

Audit Committee Member

 

$

12,000

 

Audit Committee Chair (premium in addition to committee membership retainer)

 

$

13,000

 

Compensation Committee Member

 

$

10,000

 

Compensation Committee Chair (premium in addition to committee membership
retainer)

 

$

10,000

 

Corporate Governance and Nominating Committee Member

 

$

8,750

 

Corporate Governance and Nominating Committee Chair (premium in addition to
committee membership retainer)

 

$

10,000

 

Science and Technology Committee Member

 

$

8,750

 

Science and Technology Committee Chair (premium in addition to committee
membership retainer)

 

$

10,000

 

 

Equity Compensation

Annual Award

On the date of our annual meeting of stockholders for a given year, each
reelected director receives an RSU grant valued at $375,000, based on the
Black-Scholes model valuation using a three-month trailing average closing price
of our common stock. The shares of common stock subject to the Annual Award vest
in full on the one-year anniversary of the grant date, subject to each
respective director providing service to the Company through such vesting
date.  

New Independent Directors

Upon election or appointment, a new independent director will receive an RSU
grant on the same terms as the Annual Award, pro-rated for amount and vesting to
the nearest quarter for the time such new director will serve prior to the
Company’s next Annual Meeting of Stockholders.

 

 